DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see Pg. 6, filed 08/05/2021, with respect to the 112(f) interpretation have been fully considered and are partially persuasive. 
As amended, the claims no longer invoke 35 USC 112(f) analysis for the features of “a lateral motion parameter acquisition unit” and “a braking force controller”. However, 112(f) analysis is still necessary for the amended feature “a control command calculator configured to issue instruction” due to the presence of means-plus-function language and a generic nonce term, as is discussed further below. Accordingly, the 112(f) interpretation has been withdrawn for “a lateral motion parameter acquisition unit” and “a braking force controller” but remains for “a control command calculator configured to issue instruction”.
Applicant’s arguments, see Pg. 6, filed 08/05/2021, with respect to the rejection of claims 1-8 under 35 USC 112(a) and 35 USC 112(b) have been fully considered and are persuasive. 
The Examiner notes support for both structure and function of an M+ control command calculator in at least paragraphs [0044] and [0063]. Accordingly, the rejection of claims 1-8 under 35 USC 112(a) and 35 USC 112(b) has been withdrawn. 
Applicant's arguments, see Pgs. 6-7, filed 08/05/2021, with respect to the rejection of claims 1 and 2 under 35 USC 102(a)(2) and claims 3-8 under 35 USC 103 have been fully considered but they are not persuasive.
y, the vehicle lateral jerk by Gy_dot, a predetermined lateral acceleration gain by Cmnl, a predetermined primary delay time constant by Tmn and a predetermined Laplace operator by s, the first vehicle yaw moment instruction Mz+ is calculated in accordance with the [claimed] formula:" The formula of Yamakado is included below. Accordingly, the rejection of claims 1 and 2 under 35 USC 102(a)(2) and claims 3-8 under 35 USC 103 is upheld.

    PNG
    media_image1.png
    97
    448
    media_image1.png
    Greyscale

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In claim 1, “a control command calculator configured to issue instruction…”
Structure and function for such a control command calculator is found in the specification in at least paragraphs [0044] and [0063]. In particular, paragraph [0063] states: “In the above embodiments, … the M+ control command calculator 120…can be configured using hardware such as a circuit device that implements these functions, or can also be configured by software that implements the function executed by an arithmetic unit.” Therefore, the control command calculator is interpreted as hardware such as a circuit device or configured by software implementing its functions executed by an arithmetic unit.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uragami et al. (US 2010/0174463 A1), hereinafter Uragami, in view of Yamakado et al. (US 2015/0239442 A1), hereinafter Yamakado.

Regarding claim 1, Uragami teaches a vehicle control device ([0049], “a braking/driving force control apparatus”) that controls action of a vehicle ([0049], “a right-hand four-wheel drive vehicle”, referred to elsewhere largely as “the vehicle”), the vehicle control device comprising:
a control command calculator configured to issue instruction of yaw moment acting on the vehicle based on the parameter acquired by the lateral motion parameter acquisition sensors;
Uragami teaches ([0019]) "In the above-mentioned configurations, the means for correcting the target yaw moment may obtain the lateral deviation of the position of the center of gravity of the whole vehicle from the center of the vehicle, and correct the target yaw moment so as to increase the magnitude thereof when the vehicle turns in the opposite direction of the lateral deviation of the position of center of gravity of the whole vehicle..." Paragraph [0058] indicates that electronic controller 16 is responsible for determining the target yaw moment. Uragami further teaches: "Although not shown in FIG. 1 in detail, the electronic controller 16 for controlling driving force is composed of a microcomputer and a driving circuit, wherein the microcomputer may have... a CPU, ROM, RAM..."
and a braking force controller circuit ([0056], “electronic controller 28 for controlling braking force”) configured to control braking force of the vehicle according to output of the control command calculator,
Uragami teaches ([0012]): "Further, the present invention provides a vehicle braking/driving force control apparatus comprising braking/driving force applying means that can apply different braking/driving force to at least each of a pair of right and left wheels… and control means for controlling the braking/driving force applying means so as to achieve the target braking/driving force and the target yaw moment..." Paragraph [0056] indicates that electronic controller 28 is responsible for controlling the braking forces of the vehicle. Further, the Examiner notes that target yaw moment is the output of the control command calculator, as discussed above.
wherein the braking force controller circuit is configured to change a distribution ratio between the braking force for a front wheel of the vehicle and the braking force for a rear wheel of the vehicle according to the output of the control command calculator,
Uragami teaches ([0012]): "Further, the present invention provides a vehicle braking/driving force control apparatus comprising braking/driving force applying means that can apply different braking/driving force to at least each of a pair of right and left wheels… and control means for controlling the braking/driving force applying means so as to achieve the target braking/driving force and the target yaw moment..." Uragami further teaches ([0030]): "In the above-mentioned configurations, the control means may calculate the target braking/driving force of each wheel on the basis of the vehicle target braking/driving force, the vehicle yaw moment, and the distribution ratio of the braking/driving force to the front and rear wheels, and may control the braking/driving force applied to each wheel on the basis of the target braking/driving force of each wheel."
wherein the control command calculator is configured to calculate a control command instructing the yaw moment,
Uragami teaches ([0019]) "In the above-mentioned configurations, the means for correcting the target yaw moment may obtain the lateral deviation of the position of the center of gravity of the whole vehicle from the center of the vehicle, and correct the target yaw moment…”  Uragami further teaches ([0088]): "At steps 200 to 220, the braking/driving force of each wheel is controlled so as to achieve the target braking/driving force Fvt and the target yaw moment Mvt."
the braking force controller circuit is configured to generate the yaw moment designated by the control command by controlling the braking force for the front wheel included in the vehicle and the braking force for the rear wheel included in the vehicle,
Uragami teaches ([0030]): "In the above-mentioned configurations, the control means may calculate the target braking/driving force of each wheel on the basis of the vehicle target braking/driving force, the vehicle yaw moment, and the distribution ratio of the braking/driving force to the front and rear wheels, and may control the braking/driving force applied to each wheel on the basis of the target braking/driving force of each wheel."
and the braking force controller circuit is configured to determine the distribution ratio of the braking force between the front wheel and the rear wheel such that the braking force for the front wheel of the vehicle is greater than the braking force for the rear wheel of the vehicle while the yaw moment is generated according to the control command,
Uragami teaches ([0030]): "In the above-mentioned configurations, the control means may calculate the target braking/driving force of each wheel on the basis of the vehicle target braking/driving force, the vehicle yaw moment, and the distribution ratio of the braking/driving force to the front and rear wheels, and may control the braking/driving force applied to each wheel on the basis of the target braking/driving force of each wheel." Uragami further teaches ([0151]): "In general, as the braking forces of the rear wheels increases upon the braking of the vehicle for deceleration, the lateral force of the rear wheels decrease to thereby deteriorate the running stability of the vehicle. Therefore, the longitudinal distribution ratio Kr to the rear wheels may be variably set in accordance with the vehicle target braking/driving force such that it decreases as the vehicle target braking/driving force takes a negative value and its magnitude is greater." The Examiner notes that by decreasing the longitudinal distribution ratio Kr to the rear wheels, a greater proportion of the driving/braking force is distributed to the front wheels. The Examiner further notes that “variably set in accordance with the vehicle target braking/driving force” implies that the ratio is also variably set in accordance with the target yaw moment, as the target yaw moment is used to determine the target braking/driving force.
However, Uragami does not outright teach lateral motion parameter acquisition sensors and the calculation of the control command based on the claimed formula of the instant application. Yamakado teaches a motion controlling apparatus for a vehicle, comprising:
lateral motion parameter acquisition sensors configured to acquire a parameter representing a lateral motion of the vehicle ([0172])3;
wherein the control command calculator is configured to calculate the control command based on the following formula:

    PNG
    media_image2.png
    27
    311
    media_image2.png
    Greyscale

Yamakado teaches (Claim 15): "The motion controlling apparatus for a vehicle according to claim 1, wherein, where the vehicle lateral acceleration is represented by Gy, the vehicle lateral jerk by Gy_dot, a predetermined lateral acceleration gain by Cmnl, a predetermined primary delay time constant by Tmn and a predetermined Laplace operator by s, the first vehicle yaw moment instruction Mz+ is calculated in accordance with the following formula:" The formula of Yamakado is included below.

    PNG
    media_image1.png
    97
    448
    media_image1.png
    Greyscale

and where MzGVC is the target yaw moment, Cmn is a proportional coefficient, Tmn is a first-order delay time constant, Gy, is the lateral acceleration, Gy_dot is the lateral jerk, s is a Laplace operator, and sgn is a signum term.
Yamakado teaches (Claim 15): "The motion controlling apparatus for a vehicle according to claim 1, wherein, where the vehicle lateral acceleration is represented by Gy, the vehicle lateral jerk by Gy_dot, a predetermined lateral acceleration gain by Cmnl, a predetermined primary delay time constant by Tmn and a predetermined Laplace operator by s, the first vehicle yaw moment instruction Mz+ is calculated in accordance with the following formula:"
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uragami to incorporate the teachings of Yamakado to provide lateral motion parameter acquisition sensors and the calculation of the control command based on the claimed formula. Uragami and Yamakado are both directed towards the similar pursuit of vehicle control, namely the control of a target yaw moment. As such, one of ordinary skill in the art would be motivated to incorporate the teachings of Yamakado, as doing so would serve to improve drivability, stability, and driving comfort through control of the target yaw moment instruction, as recognized by Yamakado ([0152]).

Regarding claim 4, Uragami and Yamakado teach the aforementioned limitations of claim 1. Uragami further teaches:
and the braking force controller circuit is configured to determine the distribution ratio of the braking force between the front wheel and the rear wheel such that the braking force for the front wheel of the vehicle is greater than the braking force for the rear wheel of the vehicle while the control command calculator calculates the ... yaw moment command.
Uragami teaches ([0030]): "In the above-mentioned configurations, the control means may calculate the target braking/driving force of each wheel on the basis of the vehicle target braking/driving force, the vehicle yaw moment, and the distribution ratio of the braking/driving force to the front and rear wheels, and may control the braking/driving force applied to each wheel on the basis of the target braking/driving force of each wheel." Uragami further teaches ([0151]): "In general, as the braking forces of the rear wheels increases upon the braking of the vehicle for deceleration, the lateral force of the rear wheels decrease to thereby deteriorate the running stability of the vehicle. Therefore, the longitudinal distribution ratio Kr to the rear wheels may be variably set in accordance with the vehicle target braking/driving force such that it decreases as the vehicle target braking/driving force takes a negative value and its magnitude is greater." The Examiner notes that by decreasing the longitudinal distribution ratio Kr to the rear wheels, a greater proportion of the driving/braking force is distributed to the front wheels. The Examiner further notes that “variably set in accordance with the vehicle target braking/driving force” implies that the ratio is also variably set in accordance with the target yaw moment, as the target yaw moment is used to determine the target braking/driving force.
However, Uragami does not outright teach the calculation of a promotion yaw moment command as the control command in a period in which an absolute value of lateral acceleration of the vehicle increases from zero, the promotion yaw moment command promoting the lateral motion of the vehicle by generating the braking force on an inner ring side of the vehicle. Yamakado further teaches:
wherein the control command calculator is configured to calculate a promotion yaw moment command as the control command in a period in which an absolute value of lateral acceleration of the vehicle increases from zero,
Yamakado teaches ([0211]): "First, at a time of deceleration by the driver before the curve, braking forces by the brakes for the four wheels having an equal pressure acts (there is no difference between the turning inner and outer wheels). At a stage at which a lateral acceleration increases in response to an input of a steering angle, the braking forces for the front and rear wheels on the turning inner side has a high value so that a moment for promoting the turn is generated."
the promotion yaw moment command promoting the lateral motion of the vehicle by generating the braking force on an inner ring side of the vehicle,
Yamakado teaches ([0211]): "At a stage at which a lateral acceleration increases in response to an input of a steering angle, the braking forces for the front and rear wheels on the turning inner side has a high value so that a moment for promoting the turn is generated."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uragami and Yamakado to further incorporate the teachings of Yamakado to provide the calculation of a promotion yaw moment command as the control command in a period in which an absolute value of lateral acceleration of the vehicle increases from zero, the promotion yaw moment command promoting the lateral motion of the vehicle by generating the braking force on an inner ring side of the vehicle. Uragami already provides the mechanisms by which yaw moments are generated, and it would be beneficial to incorporate the teachings of Yamakado, as doing so would augment the vehicle's turning ability, potentially allowing for faster turns or a smaller turning radius (i.e., improving the maneuverability of the vehicle).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uragami and Yamakado in view of Karnopp et al. (US 4,998,593 A), hereinafter Karnopp.

Regarding claim 3, Uragami and Yamakado teach the aforementioned limitations of claim 1. Uragami further teaches:
and the braking force controller circuit is configured to determine the distribution ratio of the braking force between the front wheel and the rear wheel such that the braking force for the front wheel of the vehicle is greater than the braking force for the rear wheel of the vehicle while the control command calculator calculates the ... yaw moment command.
Uragami teaches ([0030]): "In the above-mentioned configurations, the control means may calculate the target braking/driving force of each wheel on the basis of the vehicle target braking/driving force, the vehicle yaw moment, and the distribution ratio of the braking/driving force to the front and rear wheels, and may control the braking/driving force applied to each wheel on the basis of the target braking/driving force of each wheel." Uragami further teaches ([0151]): "In general, as the braking forces of the rear wheels increases upon the braking of the vehicle for deceleration, the lateral force of the rear wheels decrease to thereby deteriorate the running stability of the vehicle. Therefore, the longitudinal distribution ratio Kr to the rear wheels may be variably set in accordance with the vehicle target braking/driving force such that it decreases as the vehicle target braking/driving force takes a negative value and its magnitude is greater." The Examiner notes that by decreasing the longitudinal distribution ratio Kr to the rear wheels, a greater proportion of the driving/braking force is distributed to the front wheels. The Examiner further notes that “variably set in accordance with the vehicle target braking/driving force” implies that the ratio is also variably set in accordance with the target yaw moment, as the target yaw moment is used to determine the target braking/driving force.
However, neither Uragami nor Yamakado outright teach the calculation of a stabilization yaw moment command as the control command in a period in which an absolute value of lateral acceleration of the vehicle decreases form a value larger than zero toward zero. Karnopp teaches a steering and brake controlling system, comprising:
the control command calculator is configured to calculate a stabilization yaw moment command (Col. 8 lines 20-33, “a reduced moment to be compensated for by braking control”) as the control command in a period in which an absolute value of lateral acceleration of the vehicle decreases from a value larger than zero toward zero,
Karnopp teaches (Col. 8 lines 20-33): "Returning to FIG. 6a, the steering correction factors or factors thus computed are applied to the vehicle wheels to reduce lateral acceleration or yaw moment, leaving a reduced moment to be compensated for by braking control." While Karnopp does not directly teach that the reduced moment compensated for by braking control is counteracted by a stabilization yaw, Uragami already teaches the use of braking controls for yaw moment control. Accordingly, Karnopp utilizes the teachings of Uragami such that "compensated for by braking control" of Karnopp is achieved through the generation of a yaw moment of Uragami, which uses braking controls for yaw moment control.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uragami and Yamakado to incorporate the teachings of Karnopp to provide the calculation of a stabilization yaw moment command as the control command in a period in which an absolute value of lateral acceleration of the vehicle decreases form a value larger than zero toward zero. Uragami already provides the mechanism by which yaw moments are counteracted, and Karnopp provides the underlying logic for a stabilization yaw moment command.  It would be beneficial to incorporate the teachings of Karnopp, as doing so would serve to assist in stabilizing the vehicle, thereby improving the comfort and safety of the vehicle's occupants.
However, neither Uragami nor Karnopp outright teach that the stabilization yaw command stabilizes the lateral motion of the vehicle by generating the braking force on an outer wheel side of the vehicle. Yamakado further teaches:
the stabilization yaw moment command stabilizing the lateral motion of the vehicle by generating the braking force on an outer wheel side of the vehicle,
Yamakado teaches ([0077]): "Further, the motion controlling apparatus for a vehicle is configured such that the third mode for controlling the yaw moment of the vehicle according to the lateral slip information includes both of: a 3.1th mode (ESC-) under which the yaw moment on the stabilization side of the vehicle is controlled on the basis of the yaw moment instruction value on the vehicle stabilization side determined by the second vehicle yaw moment instruction calculation means using the vehicle lateral slip information..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uragami, Yamakado, and Karnopp to further incorporate the teachings of Yamakado to provide a stabilization yaw moment command which stabilizes the lateral motion of the vehicle by generating the braking force on an outer wheel side of the vehicle. Uragami and Karnopp already provide the calculation of a stabilization yaw moment command, while Yamakado provides specificity regarding braking force distribution. It is beneficial to incorporate the teachings of Yamakado, as doing so would serve to assist in stabilizing the vehicle through mechanisms already present in the teaching of Uragami and Karnopp, ultimately serving to improve the comfort and safety of the vehicle's occupants.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uragami and Yamakado in view of Nakano et al. (US 2013/0190985 A1), hereinafter Nakano.

Regarding claim 5, Uragami and Yamakado teach the aforementioned limitations of claim 1. Uragami further teaches:
and the braking force controller circuit is configured to readjust the braking force between the front wheel and the rear wheel such that a rate of the braking force of the rear wheel is greater than the determined distribution ratio when the absolute value of the control command is increasing...
Uragami teaches ([0030]): "In the above-mentioned configurations, the control means may calculate the target braking/driving force of each wheel on the basis of the vehicle target braking/driving force, the vehicle yaw moment, and the distribution ratio of the braking/driving force to the front and rear wheels, and may control the braking/driving force applied to each wheel on the basis of the target braking/driving force of each wheel." Uragami further teaches ([0150]): "The longitudinal distribution ratio Kr of the braking/driving force to the rear wheels is constant in the aforesaid first and second embodiments. However, the longitudinal distribution ratio Kr to the rear wheels may be variably set in accordance with the magnitude of the steering angle such that the longitudinal distribution ratio Kr to the rear wheels gradually increases as the magnitude of the steering angle increases, since in general, the lateral force of the steerable wheel increases and the allowable longitudinal force of the steerable wheel decreases as the magnitude of the steering angle increases." The Examiner notes that “variably set in accordance with the magnitude of the steering angle” implies that the ratio is also variably set in accordance with the target yaw moment, as the target yaw moment is used to determine the target braking/driving force and an increase in steering angle would result in increased lateral displacement and thus an increased target yaw moment (i.e., the absolute value of the control command is increasing). 
However, Uragami does not outright teach a storage that stores a threshold for comparison to a value of the control command, and wherein the braking force controller compares the value of the control command to the threshold while the absolute value of the control command calculated by the control command calculator increases. Yamakado further teaches:
a storage that stores a threshold for comparison to a value of the control command,
Yamakado teaches ([0017]): "Therefore, it is necessary to tune the ESC so that the ESC is actuated only in a really necessary scene. To this end, it is necessary to use a rather high control intervention threshold value so that the control is performed after the vehicle enters an unstable state with certainty." While not stated outright, one of ordinary skill in the art would recognize that at least some form of storage must be present in the ESC which contains the intervention threshold value in order to make comparisons between the control command and the control intervention threshold value.
wherein the braking force controller circuit is configured to compare the value of the control command to the threshold while the absolute value of the control command calculated by the control command calculator increases,
Yamakado teaches ([0082]): "At an upper stage of FIG. 7, a comparison between a target yaw rate, which is based on the steering angle and the vehicle speed, and an actual yaw rate. Here a situation is assumed in which the ESC operates because the target yaw rate deviates from the actual yaw rate and exceeds an intervention threshold value." FIG. 7, shown below, demonstrates that the target yaw rate (i.e., the control command calculated by the control command calculator) increases.

    PNG
    media_image3.png
    514
    567
    media_image3.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uragami and Yamakado to further incorporate the teachings of Yamakado to provide a storage that stores a threshold for comparison to a value of the control command, and wherein the braking force controller compares the value of the control command to the threshold while the absolute value of the control command calculated by the control command calculator increases. The benefits of storing the threshold are immediately apparent, as comparison between the values could not be made if the threshold was not stored in at least some form of memory. Further, it would be advantageous to compare the control command to the threshold while the absolute value of the control command increases, as such an arrangement would allow the system to continuously monitor the control command to ensure that the command does not surpass a threshold (e.g., a threshold beyond which the vehicle is unable to accommodate the command).
However, neither Uragami nor Yamakado outright teach readjusting the braking forces when the absolute value of the control command is less than or equal to the threshold. Nakano teaches a lane departure control system, comprising:
...and when the absolute value of the control command is less than or equal to the threshold.
Nakano teaches ([0008]): "The lane departure controller keeps an absolute value of the first yaw rate below a first upper limit in the first steering control mode and also keeps an absolute value of the second yaw rate below a second upper limit that is less than the first upper limit in the second steering control mode. This provides an improved comfortable ride to the driver of the vehicle..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uragami and Yamakado to incorporate the teachings of Nakano to provide readjusting the braking forces when the absolute value of the control command is less than or equal to the threshold. Uragami and Yamakado already provide the readjustment of braking forces between the front wheel and the rear wheel in order to control a yaw rate of the vehicle, and Nakano provides such a scenario of yaw rate control wherein the absolute value of the control command is less than or equal to the threshold. Such an implementation would be advantageous, as doing so would provide an improved comfortable ride to the driver of the vehicle, as recognized by Nakano ([0008]).

Regarding claim 6, Uragami, Yamakado, and Nakano teach the aforementioned limitations of claim 5. Uragami further teaches:
the braking force controller circuit is configured to determine the braking force for the front wheel of the vehicle and the braking force for the rear wheel of the vehicle according to the determined distribution ratio when the absolute value of the control command is increasing...
Uragami teaches ([0030]): "In the above-mentioned configurations, the control means may calculate the target braking/driving force of each wheel on the basis of the vehicle target braking/driving force, the vehicle yaw moment, and the distribution ratio of the braking/driving force to the front and rear wheels, and may control the braking/driving force applied to each wheel on the basis of the target braking/driving force of each wheel." Uragami further teaches ([0151]): "In general, as the braking forces of the rear wheels increases upon the braking of the vehicle for deceleration, the lateral force of the rear wheels decrease to thereby deteriorate the running stability of the vehicle. Therefore, the longitudinal distribution ratio Kr to the rear wheels may be variably set in accordance with the vehicle target braking/driving force such that it decreases as the vehicle target braking/driving force takes a negative value and its magnitude is greater."
However, neither Uragami nor Nakano outright teach the determination of the braking forces when the absolute value of the control command is greater than the threshold. Yamakado further teaches:
...and when the absolute value of the control command is greater than the threshold.
Yamakado teaches ([0017]): "Therefore, it is necessary to tune the ESC so that the ESC is actuated only in a really necessary scene. To this end, it is necessary to use a rather high control intervention threshold value so that the control is performed after the vehicle enters an unstable state with certainty."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uragami, Yamakado, and Nakano to further incorporate the teachings of Yamakado to provide the determination of the braking forces when the absolute value of the control command is greater than the threshold. Uragami already provides such a determination, but does not specify the use of control command threshold. It would be advantageous to implement the intervention threshold of Yamakado, as doing so would ensure that control intervention is used only when needed. This is beneficial, as unneeded control intervention could cause unsatisfactory driving conditions for the occupants of the vehicle that would interrupt otherwise smooth driving.

Regarding claim 7, Uragami, Yamakado, and Nakano teach the aforementioned limitations of claim 5. Uragami further teaches:
the braking force controller circuit is configured to determine the braking force for the front wheel of the vehicle and the braking force for the rear wheel of the vehicle according to the determined distribution ratio when the absolute value of the control command is not increasing.
Uragami teaches ([0030]): "In the above-mentioned configurations, the control means may calculate the target braking/driving force of each wheel on the basis of the vehicle target braking/driving force, the vehicle yaw moment, and the distribution ratio of the braking/driving force to the front and rear wheels, and may control the braking/driving force applied to each wheel on the basis of the target braking/driving force of each wheel." Based on this teaching, the braking forces for the front and rear wheels of the vehicle will be determined regardless of whether or not the target braking/driving force of each wheel increases. Even if the absolute value of the control command is not increasing, the braking forces will still be determined regardless.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uragami and Yamakado in view of Fukuda et al. (US 2007/0222289 A1), hereinafter Fukuda.

Regarding claim 8, Uragami teaches the aforementioned limitations of claim 1. However, Uragami does not outright teach switching between a period in which the control command is calculated and a period in which the control command is not calculated. Yamakado further teaches:
the control command calculator is configure to switch between a period in which the control command is calculated and a period in which the control command is not calculated…
Yamakado teaches ([0017]): "Therefore, it is necessary to tune the ESC so that the ESC is actuated only in a really necessary scene. To this end, it is necessary to use a rather high control intervention threshold value so that the control is performed after the vehicle enters an unstable state with certainty." When the ESC is not actuated, this corresponds to a period in which the control command is not calculated. Further, it is apparent from this citation that the switching is dependent upon the intervention threshold value.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uragami and Yamakado to further incorporate the teachings of Yamakado to provide switching between a period in which the control command is calculated and a period in which the control command is not calculated. Implementing such a feature would be advantageous, as doing so would allow for control to be disabled during periods of time where active control is unnecessary (or would be an active detriment) for the vehicle. Such an arrangement reduces the amount of unneeded control interventions, providing greater comfort to the occupants of the vehicle.
However, neither Uragami nor Yamakado outright teach switching between control periods according to a change in the parameter, nor that the braking force controller returns the distribution ratio to an original value when the control command calculator is shifted to a period in which the control command is not calculated after the distribution ratio is changed. Fukuda teaches a vehicle driving force control apparatus, comprising:
[switching between a period] according to a change in the parameter  ([0060], “distribution ratio variation flag”),
Fukuda teaches ([0060]): "In step S44, a confirmation is made as to whether a distribution ratio variation flag (set in the following step S55) has been turned "on". If the distribution ratio variation flag has not been turned "on" (i.e., F=0), then the process advances to step S45 and the drive force transfer strength of the coupling 7 is controlled so that the driving force of the front and rear wheels 5 and 10 reaches a specific preset distribution ratio (for example, 60:40). However, in step S44, if the variation flag is turned "on" (i.e., F=1), then the driving force distribution is not controlled in step S45 but instead the previous driving force distribution is maintained, and the process advances to step S46." Thus, the switching is made according to a change in the parameter (i.e., the distribution ratio variation flag). 
and the braking force controller circuit is configured to return the distribution ratio to an original value when the control command calculator is shifted to a period in which the control command is not calculated after the distribution ratio is changed.
Fukuda teaches ([0060]): "In step S44, a confirmation is made as to whether a distribution ratio variation flag (set in the following step S55) has been turned "on". If the distribution ratio variation flag has not been turned "on" (i.e., F=0), then the process advances to step S45 and the drive force transfer strength of the coupling 7 is controlled so that the driving force of the front and rear wheels 5 and 10 reaches a specific preset distribution ratio (for example, 60:40). However, in step S44, if the variation flag is turned "on" (i.e., F=1), then the driving force distribution is not controlled in step S45 but instead the previous driving force distribution is maintained, and the process advances to step S46." Fukuda further teaches ([0072]): "In step S57, the distribution ratio is changed so as to reduce the driving force proportionate to a preset amount, and the process advances to step S58. In step 58, a determination is made as to whether the changed distribution ratio of the wheels is equal to the preset driving force ratio that was set in step S45. If so, the process advances to step S59. In step S59, a notification is received that the distribution ratio is the same as the driving force distribution ratio set in step S45, the distribution ratio variation flag is set to 0 (F=0). Then, the process advances to step S60 where the control ends and then returns to the beginning of the control loop." FIG. 4, included below, demonstrates that the control loop can begin with F=1 (i.e., the distribution is not controlled) and then is changed to F=0. When F=0, the distribution ratio is returned to the preset distribution ratio.

    PNG
    media_image4.png
    695
    523
    media_image4.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uragami and Yamakado to incorporate the teachings of Fukuda to provide switching between control periods according to a change in the parameter, and wherein the braking force controller returns the distribution ratio to an original value when the control command calculator is shifted to a period in which the control command is not calculated after the distribution ratio is changed. The original distribution ratio may be a predetermined distribution ratio (as in Fukuda), which might be applicable in most general situations. Should the ratio change to accommodate an unusual situation, it would be highly advantageous to return the ratio to the original value, particularly when the control command is not calculated after the ratio is changed. By returning to the original distribution ratio, the vehicle is kept prepared for more generalized situations rather than the specific situation that the vehicle had just encountered.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maeda et al. (US 2009/0012687 A1) teaches a braking-driving force control device for a vehicle, including controlling a calculated target yaw moment through generating braking/driving forces of the wheels. Tange et al. (US 6,970,777 B2) teaches an automotive lane deviation prevention apparatus, wherein lane control is maintained through the use of steering-torque control achieved through braking forces applied to respective road wheels.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078.  The examiner can normally be reached on M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.T.G./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ADAM R MOTT/Primary Examiner, Art Unit 3669